       Case 1:20-mi-99999-UNA Document 3758 Filed 12/02/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CHRIS MATSON,                              )
                                           )
             Plaintiff,                    )
                                           )        CIVIL ACTION NO.:
      vs.                                  )
                                           )
CITY OF FOREST PARK, GA,                   )
                                           )
             Defendant.                    )

                             NOTICE OF REMOVAL

TO: The Judges of the United States District Court for the Northern District of
    Georgia.

      Defendant City of Forest Park, Georgia (hereinafter, “the City”) files this

Notice of Removal pursuant to 28 U.S.C. § 1441(c) and § 1446. In support of this

Notice, the City states as follows:

                                          1.

      The City was named as party defendant to a civil action commenced in the

Superior Court of Clayton County, State of Georgia, captioned, Chris Matson v. City

of Forest Park, and assigned civil action number 2020CV02803-09 (hereinafter, the

“State Court Action”).

                                          2.

      In accordance with 28 U.S.C. § 1446(a), true and correct copies of all process,
       Case 1:20-mi-99999-UNA Document 3758 Filed 12/02/20 Page 2 of 7




pleadings, and orders filed, served upon, and/or received by the City in the State

Court Action are attached collectively hereto as Exhibit A.

                                           3.

      Plaintiff filed a purported Affidavit of Service averring that he perfected

service upon the City by serving City Finance Director Ken Thompson on November

2, 2020. (See Exhibit A.) However, Ken Thompson is and/or was not authorized by

law or otherwise to accept service of process on behalf the City. Therefore, the City

has not yet been properly served. Nevertheless, the City files this Notice of Removal

within thirty days of the purported date of service provided in the Affidavit of

Service out of an abundance of caution.

                                           4.

      As such, this Notice of Removal is filed and served within the thirty (30) day

period required by 28 U.S.C. § 1446(b). See Murphy Brothers, Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 347 (1999) (noting that thirty-day removal period does

not begin to run until defendant deemed served under state law).

                                           5.

      Inasmuch as Plaintiff commenced this action in the Superior Court of Clayton

County, Georgia, which lies within the Atlanta Division of the United States District


                                          -2-
       Case 1:20-mi-99999-UNA Document 3758 Filed 12/02/20 Page 3 of 7




Court for the Northern District of Georgia, this Court is “the district court of the

United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a).

                                            6.

      The district courts have original jurisdiction over all civil actions arising under

the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 1331. In

Counts I and II, Plaintiff asserts claims pursuant to Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e, et seq., (“Title VII”) and 42 U.S.C. § 1983. In particular,

Plaintiff alleges that the City discriminated against him on the basis of his race in

violation of Title VII and committed various acts and omissions under color of law

and/or pursuant to an official policy or custom of the City that caused or resulted in

violations of his rights under the U.S. Constitution and racial discrimination in

violation of 42 U.S.C. § 1981. (See, e.g., Compl. ¶¶ 4, 36-53, Nov. 2, 2020.) Thus,

Plaintiff has alleged causes of action which depend on the resolution of federal

questions of which this Court has original jurisdiction. For this reason, and because

28 U.S.C. § 1367(a) authorizes the district courts to exercise supplemental

jurisdiction over state law claims asserted in actions over which they have original




                                          -3-
        Case 1:20-mi-99999-UNA Document 3758 Filed 12/02/20 Page 4 of 7




jurisdiction, removal of this action to this Court is appropriate under 28 U.S.C. §

1441.

                                           7.

        Contemporaneous with the filing of this Notice of Removal, the City has

served a written Notice of Filing Notice of Removal of Civil Action on counsel for

Plaintiff, and has filed a copy of same with the Clerk of the Superior Court of Clayton

County in accordance with 28 U.S.C. § 1446(d). A true and correct copy of this

Notice to Plaintiff is attached hereto as Exhibit B.

        WHEREFORE, the City hereby removes this action to this Court’s

jurisdiction.

        Respectfully submitted, this 2nd day of December, 2020.


                                                /s/ Sharon P. Morgan
                                                Sharon P. Morgan
                                                Georgia Bar No. 522955
                                                Laura A. Denton
                                                Georgia Bar No. 158667
                                                K. Tate Gray
                                                Georgia Bar No. 919123




                                          -4-
       Case 1:20-mi-99999-UNA Document 3758 Filed 12/02/20 Page 5 of 7




ELARBEE, THOMPSON, SAPP &
  WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
morgan@elarbeethompson.com
denton@elarbeethompson.com
gray@elarbeethompson.com

Attorneys for the City of Forest Park




                                        -5-
       Case 1:20-mi-99999-UNA Document 3758 Filed 12/02/20 Page 6 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CHRIS MATSON,                               )
                                            )
             Plaintiff,                     )
                                            )        CIVIL ACTION NO.:
      vs.                                   )
                                            )
CITY OF FOREST PARK, GA,                    )
                                            )
             Defendant.                     )

      I hereby certify that the foregoing NOTICE OF REMOVAL was served on

counsel for Plaintiff via U.S. Mail, postage pre-paid, to the following address:

                                 Steven N. Newton
                              Steven N. Newton, LLC
                            401 Westpark Ct., Suite 200
                             Peachtree City, GA 30269

                               Nancy B. Pridgen
                           Pridgen Bassett Law, LLC
                          One Glenlake Pkwy., Suite 650
                               Atlanta, GA 30328

      Respectfully submitted, this 2nd day of December, 2020.


                                                /s/ Sharon P. Morgan
                                                Sharon P. Morgan
                                                Georgia Bar No. 522955
      Case 1:20-mi-99999-UNA Document 3758 Filed 12/02/20 Page 7 of 7




ELARBEE, THOMPSON, SAPP &
  WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
morgan@elarbeethompson.com

Attorney for the City of Forest Park




                                       -2-
